Case 18-10601-MFW Doc 3012 Filed 10/08/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

In re: The Weinstein Company Holdings, LLC, et al. Case No. 18-10601
NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE. Transferee hereby gives evidence and notice

pursuant to Rule 3001(e)(1), Fed. R. Bankr. P., of the transfer, other than for security, of the
claim referenced in this evidence and notice.

 

Bradford Capital Holdings, LP GDC Digital Cinema Network (USA),
Name of Transferee LLC
Name of Transferor

 

Name and address where transferee payments Scheduled Claim Number: 620071010
should be sent: Scheduled Amount: $629,018.41

c/o Bradford Capital Management, LLC Proof of Claim Number: 20033

PO Box 4353 Proof of Claim Amount: $703,230.04

Clifton, NJ 07012

Attn: Brian Brager

Phone: 862-249-1349

Email: bbrager@bradfordcapitalmemt.com

 

 

 

 

I declare under penalty of perjury that the information provided in this notice is true and correct
to the best of my knowledge and belief.

Bradford Capital Holdings, LP
By: Bradford Capital GP, LLC, its General Partner

By: /s/ Brian Brager Date: 10/08/20
Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C.
§§ 152 & 3571

 
Case 18-10601-MFW Doc 3012 Filed 10/08/20 Page 2 of 2

EVIDENCE OF TRANSFER OF CLAIM

TO: United States Bankruptcy Court
District of Delaware
Attention: Clerk

AND TO: The Weinstein Company Holdings, LLC (“Debtor”)
Case No. 18-10601

Proof of Claim # 20033
Schedule #: 620071010

GDC DIGITAL CINEMA NETWORK (USA), LLC, its successors and assigns (“Assignor”), for good and
valuable consideration the receipt and sufficiency of which is hereby acknowledged, does hereby
unconditionally and irrevocably sell, transfer and assign unto:

Bradford Capital Holdings, LP
PO Box 4353
Clifton, NJ 07012

its successors and assigns (“Assignee”), all rights, title and interest, claims and causes of action in and to
or arising under or in connection with, its claim (as such term is defined in Section 101(5) of the U.S.
bankruptcy Code), in and to the claim of Assignor, including all rights of stoppage in transit, replevin and
reclamation, (the “Claim”) against the Debtor in the Bankruptcy Court, or any other court with
jurisdiction over the bankruptcy proceedings of the Debtor.

,

Assignor hereby waives any objection to the transfer of the Claim to Assignee on the books and records
of the Debtor and the Bankruptcy Court, and hereby waives to the fullest extent permitted by law any
notice or right to a hearing as may be imposed by Rule 3001 of the Federal Rules of Bankruptcy
Procedures, the Bankruptcy Code, applicable local bankruptcy rules or applicable law. Assignor
acknowledges, understands and agrees, and hereby stipulates that an order of the Bankruptcy Court
may be entered without further notice to Assignor transferring to Assignee the Claim and recognizing
the Assignee as the sole owner and holder of the Claim.

You are hereby directed to make all future payments and distributions, and to give all notices and other
communications, in respect of the Claim to Assignee.

IN WITNESS WHEREOF, each of the undersigned has executed this Evidence of Transfer by its duly —
authorized representative dated this Oct 05 202day of 20__

GDC DIGITAL CINEMA NETWORK (USA), LLC BRADFORD CAPITAL HOLDINGS, LP
By: Za Jtwomy py Grian Bryer

Name: Ken Hwang Name: Brian Brager

Title: Title: Managing Member

General Counsel
RED LION LAW, PROFESSIONAL CORPORATION
By: Teter ‘Tork

Name: Peter Park
Title: partner

 
